UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7049



DEREK L. SIMMS,

                                              Plaintiff - Appellant,

          versus


IRENE GIBBS; STEVEN WILLIAMS; PAULA KANE,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-03360-WMN)


Submitted:   December 13, 2007         Decided:     December 19, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek L. Simms, Appellant Pro Se. Kevin Bock Karpinski, KARPINSKI,
COLARESI & KARP, PA, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derek    L.   Simms   appeals     the   district    court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).            We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.         See Simms v. Gibbs, No. 1:06-cv-03360-WMN (D.

Md. July 9, 2007).          We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented       in   the

materials     before    the    court   and     argument   would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                       - 2 -